BBICKELL, C. J.
The suit is upon a judgment rendered in the State of Georgia against the executrix of a will of original probate in this State, to whom original letters testamentary were issued by the proper jurisdiction, and her husband, who by virtue of the intermarriage, became co-executor. The force and effect of this judgment in this State is the question presented, by the rulings of the court below on the demurrer to the plea of the defendants, and by the general affirmative instruction given to the jury. It seems to be settled by the weight, if- not by an unbroken concurrence of judicial authority, that a judgment rendered in a foreign jurisdiction against a domiciliary personal representative, is void,- whether objection is or,is not made to the exercise of jurisdiction by the foreign court, and whether the judgment is against the same or a different representative.
The accepted theory of administration is that the right and liability is purely representative, and exists only by force of the official character, and so can not pass beyond the jurisdiction which grants it, and reserves to itself full and exclusive authority over all the assets of the estate within its limits.—Braithwaite v. Harvey, 27 L. R. A. 101 and notes; Reynolds v. Stockton, 140 U. S. 254; Hopper v. Hopper, 125 N. Y. 400; 12 L. R. A. 237; Johnson v. Wallis, 112 N. Y. 230 ; 2 L. R. A. 828 ; Robinson v. Robinson, 11 Ala. 947 ; Harrison v. Mahorner, 14 Ala. 834; Hatchett v. Berney, 65 Ala. 39.
The record affirmatively shows in this case that appellant sued and obtained the judgment against the defendants, describing them as executors, and that the present suit is upon such judgment against them, in the same capacity, in this State. The only complication or difficulty in the case arises from the fact that both suits are against the same persons who would in ordinary cases be concluded by an adverse judgment. But, in this class of cases, the defendant is not personally a party, otherwise than as a commissioned representative of the court making the appointment and for the limits of its jurisdiction, so that beyond that jurisdiction he *440can exercise no authority, or do or omit any act which will affect the due administration of the trust by the local authorities.
The objection thus goes to the power or jurisdiction of the court over the subject-matter of the administration of assets in a foreign State, in the control of foreign ad-i ministrators, and to the capacity of the defendant to do any act to the prejudice of the domestic administration. Consent can hot give such jurisdiction, or extend the limited authority of the administration to extra-territorial acts resulting in judgments against the assets of the estate. The domestic representative has no authority to prosecute or defend suits in foreign jurisdictions, except by the permission and authority of the particular State, and only as to assets there located. In Hatchett v. Berney, supra, we announced the general rule as follows : “It is the settled doctrine of this court, and of the common law, that letters testamentary, or of administration, have no extra-territorial operation, and title derived from them extends, as matter of right, only to the personal assets which are found within the jurisdiction of the government from which they are derived,’-’ And it follows from this, an administrator, or executor, is not suable in a foreign jurisdiction — as he has no commission beyond the State line. There was, therefore, nor jurisdiction in the court of Georgia to entertain the suit resulting in the judgment against the appellees as executor-and executrix, by and under the laws of Alabama, and the judgment rendered in such a suit is entirely void, and thus can not support an action in this State against the same or other administrators. We refer to the ex-' tended note to the case of Braithwaite v. Harvey, 27 L. R. A. 101, for a full collection of authorities supporting the views expressed.
There is no error in the record, and the judgment of the lower court is affirmed,